Chapman, C. J.
The action is against the defendant as administrator of the estate of Zeruiah Perry, deceased. She was a married woman. The controversy relates to items 57 and 70 of the auditor’s report, which is agreed to be taken as a statement of facts. These items are for the amount of two notes paid by the plaintiff at the request of the defendant’s testatrix; and it appears by the report that both notes were paid by her request. If it be assumed that they were given for her, yet it does not appear that they were given with reference to her separate property, so as to make her liable for them under the Gen. Sts. c. 108, § 8, *52and the burden is on the plaintiff to show such facts as would make her thus liable. Tracy v. Keith, 11 Allen, 214.
These two items, therefore, must be deducted from the amount allowed by the auditor’s report, and judgment rendered for the balance.